Exhibit 10.1
(HEADER) [v54140v5414002.gif]
A NONQUALIFIED STOCK OPTION GRANT (hereinafter the “Option”) for the number of
shares of Nordstrom Common Stock (“Common Stock”), as noted in the 2010 Notice
of Grant of Stock Options (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the Recipient (“Optionee”) on
the date set forth in the Notice, subject to the terms and conditions of this
Agreement. The Option is also subject to the terms, definitions and provisions
of the Nordstrom, Inc. 2004 Equity Incentive Plan (the “Plan”) adopted by the
Board of Directors of the Company (the “Board”) and approved by the Company’s
shareholders, which is incorporated in this Agreement. To the extent
inconsistent with this Agreement, the terms of the Plan shall govern. Terms not
defined herein shall have the meanings as set forth in the Plan. The
Compensation Committee of the Board (the “Compensation Committee”) has the
discretionary authority to construe and interpret the Plan and this Agreement.
All decisions of the Compensation Committee upon any question arising under the
Plan or under this Agreement shall be final and binding on all parties. The
Option is subject to the following terms and conditions:

1.   OPTION PRICE       The option price is one hundred percent (100%) of the
fair market value of Common Stock as determined by the closing price of Common
Stock on the New York Stock Exchange on the date of grant. For this purpose, the
date of grant is indicated in the Notice and reflects either the date the
Compensation Committee approves the grant, or if this date falls within a closed
trading period, the first trading day thereafter that falls within an open
trading window.

2.   VESTING AND EXERCISING OF OPTION       Except as set forth in Section 5,
the Option shall vest and be exercisable pursuant to the terms of the vesting
schedule set forth in the Notice.

  (a)   Method of Exercise. The Option shall be exercisable (only to the extent
vested) by a written notice in a form prescribed by the Company that shall:

  (i)   state the election to exercise the Option, the number of shares, the
total option price, and the name and address of the Optionee;     (ii)   be
signed by the person entitled to exercise the Option; and     (iii)   be in
writing and delivered to Nordstrom Leadership Benefits (either directly or
through a broker).

The Company has made arrangements with a broker for Option management and
exercises.

  (b)   Payment upon Exercise. Payment of the option price for any shares with
respect to which an Option is being exercised shall be by:

  (i)   check or bank wire transfer,     (ii)   the surrender of shares of
Common Stock previously held for at least six months by the Optionee, or where
not acquired by the Optionee by exercising the Option, having a fair market
value at least equal to the option price, or     (iii)   giving an irrevocable
direction for a broker approved by the Company to sell all or part of the Option
shares and to deliver to the Company from the sale proceeds in an amount
sufficient to pay the option price and any amount required to be withheld to
meet the Company’s minimum statutory withholding requirements, including the
employee’s share of payroll taxes. (The balance of the sale proceeds, if any,
will be delivered to the Optionee.)

The certificate(s) or shares of Common Stock as to which the Option shall be
exercised shall be registered in the name of the person(s) exercising the Option
unless another person is specified. An Option hereunder may not at any time be
exercised for a fractional number of shares.

  (c)   Restrictions on Exercise. The Option may not be exercised if the
issuance of the shares upon such exercise would constitute a violation of any
applicable federal or state securities or other law or valid regulation, or the
Company’s Insider Trading Policy. As a condition to the exercise of the Option,
the Company may require the person exercising the Option to make any
representation and warranty to the Company as the Company’s counsel advises and
as may be required by the Company or by any applicable law or regulation.

3.   ACCEPTANCE OF OPTION       Although the Company may or may not require the
Optionee’s signature upon accepting the grant, the Optionee remains subject to
the terms and conditions of this Agreement.

4.   NONTRANSFERABILITY OF OPTION       The Option may not be sold, pledged,
assigned or transferred in any manner except in the event of the Optionee’s
death. In the event of the Optionee’s death, the Options may be transferred to
the person indicated on a valid Nordstrom Beneficiary Designation form, or if no
Beneficiary Designation form is on file with the Company, then to the person to
whom the Optionee’s rights have passed by will or the laws of descent and
distribution. Except as set forth in Section 5 below, the Option may be
exercised during the lifetime of the Optionee only by the Optionee or by the
guardian or legal representative of the Optionee. The terms of the Option shall
be binding upon the executors, administrators, heirs and successors of the
Optionee.

5.   SEPARATION OF EMPLOYMENT       Except as set forth below, a vested Option
may only be exercised while the Optionee is an employee of the Company. If an
Optionee’s employment is terminated, the Optionee or his or her legal
representative shall have the right to exercise the Option after such
termination as follows:

  (a)   If the Optionee dies while employed by the Company, the recipient named
on the Optionee’s Beneficiary Designation form may exercise such rights. If no
Beneficiary Designation form is on file with the Company, then the person to
whom the Optionee’s rights have passed by will or the laws of descent and
distribution may exercise such rights. If the Option was granted at least six
months prior to the death of the Optionee while employed by the Company, it
shall immediately vest and may be exercised during the period ending four years
after the Optionee’s death. In no event may the Option be exercised more than
10 years from the date of grant. If the Option was granted less than six months
prior to death, such Option shall be forfeited as of the date of death.     (b)
  If the Optionee is separated due to his or her disability, as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
the Option, if granted at least six months prior to such separation and the
Optionee provides Nordstrom Leadership Benefits with reasonable documentation of
the Optionee’s disability, shall immediately vest and may be exercised during
the period ending four years after separation. In no event may the Option be
exercised more than 10 years from the date of grant. If the Option was granted
less than six months prior to separation due to the Optionee’s disability, such
Option shall be forfeited as of the date of separation.

(NORDSTROM LOGO) [v54140v5414001.gif]
1 | Nonqualified Stock Option Grant Agreement Time-Vested Option

 



--------------------------------------------------------------------------------



 



  (c)   If the Optionee is separated due to retirement between the ages of 53
and 57 with 10 continuous years of service to the Company from the most recent
hire date, or upon attaining age 58, the Option, if granted at least six months
prior to such retirement, shall continue to vest and may be exercised during the
period ending four years after separation. In no event may the Option be
exercised more than 10 years from the date of grant. If the Option was granted
less than six months prior to retirement, such Option shall be forfeited as of
the date of separation.     (d)   If the Optionee’s employment is terminated due
to his or her embezzlement or theft of Company funds, defraudation of the
Company, violation of Company rules, regulations or policies, or any intentional
act that harms the Company, such Option, to the extent not exercised as of the
date of termination, shall be forfeited as of that date.     (e)   If the
Optionee is separated for any reason other than those set forth in subparagraphs
(a), (b), (c) and (d) above, the Optionee (or Optionee’s beneficiary) may
exercise his or her Option, to the extent vested as of the date of his or her
separation, within 100 days after separation. In no event may the Option be
exercised more than 10 years from the date of grant. Any unvested options will
be forfeited as of the date of separation.

Notwithstanding anything above to the contrary, if at any time during the
Optionee’s employment with the Company, the Optionee directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
shareholder, corporate officer, director or in any other capacity, engages or
assists any third party in engaging in any business competitive with the
Company; divulges any confidential or proprietary information of the Company to
a third party who is not authorized by the Company to receive the confidential
or proprietary information; or improperly uses any confidential or proprietary
information of the Company, then the post-separation vesting and exercise rights
of the Option set forth above shall cease immediately, and all outstanding
vested and unvested portions of the Option shall be forfeited.

6.   TERM OF OPTION       The Option may not be exercised more than 10 years
from the date of grant of the Option, and the vested portion of such Option may
be exercised during such term only in accordance with the Plan and the terms of
the Option.   7.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION       The number
and kind of shares of Common Stock subject to the Option shall be appropriately
adjusted, pursuant to the Plan, along with a corresponding adjustment in the
option price to reflect any stock dividend, stock split, split-up, extraordinary
dividend distribution, or any combination or exchange of shares, however
accomplished.   8.   ADDITIONAL OPTIONS       The Compensation Committee may or
may not grant the Optionee additional Options in the future. Nothing in this
Option or any future grant should be construed as suggesting that additional
grants to the Optionee will be forthcoming.   9.   LEAVES OF ABSENCE       For
purposes of the Option, the Optionee’s service does not terminate due to a
military leave, a medical leave or another bona fide leave of absence if the
leave was approved by the Company in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But, service
terminates when the approved leave ends unless the Optionee immediately returns
to active work.       If the Optionee goes on a leave of absence approved by the
Company, then the vesting schedule specified in the Notice may be adjusted in
accordance with the Company’s leave of absence policy or the terms of the leave.
  10.   TAX WITHHOLDING       In the event that the Company determines that it
is required to withhold any tax as a result of the exercise of the Option, the
Optionee, as a condition to the exercise of their Option, shall make
arrangements satisfactory to the Company to enable it to satisfy all withholding
requirements.   11.   RIGHTS AS A SHAREHOLDER       Neither the Optionee nor the
Optionee’s beneficiary or representative shall have any rights as a shareholder
with respect to any Common Stock subject to the Option, unless and until (i) the
Optionee or the Optionee’s beneficiary or representative becomes entitled to
receive such Common Stock by filing a notice of exercise and paying the option
price pursuant to the Option, and (ii) the Optionee or Optionee’s beneficiary or
representative has satisfied any other requirement imposed by applicable law or
the Plan.   12.   NO RETENTION RIGHTS       Nothing in the Option or in the Plan
shall give the Optionee the right to be retained by the Company (or a subsidiary
of the Company) as an employee or in any capacity. The Company and its
subsidiaries reserve the right to terminate the Optionee’s service at any time,
with or without cause.   13.   CLAWBACK POLICY       The Option, and for the
avoidance of doubt, the proceeds (Common Stock or cash) received in connection
with the exercise of the Option or subsequent sale of such issued Common Stock,
shall be subject to the Clawback Policy adopted by the Company’s Board, which
provides as follows:       To the extent permitted by law, if the Board, with
the recommendation of the Compensation Committee, determines that any bonus,
equity award, equity equivalent award or other incentive compensation has been
awarded or received by a Section 16 executive officer of the Company, and that:

  (a)   such compensation was based on the achievement of certain financial
results that were subsequently the subject of a material restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission,     (b)   the Section 16 executive officer engaged in grossly
negligent or intentional misconduct that caused or substantially caused the need
for the material restatement, and     (c)   the amount or vesting of the bonus,
equity award, equity equivalent or other incentive compensation would have been
less had the financial statements been correct,

then the Board shall recover from the Section 16 executive officer such
compensation (in whole or in part) as it deems appropriate under the
circumstances.
In the event the Clawback Policy is deemed unenforceable with respect to the
Option, or with respect to the proceeds received in connection with the exercise
of the Option or subsequent sale of such issued Common Stock, then the Option
grant subject to this Agreement shall be deemed unenforceable due to lack of
adequate consideration.

14.   ENTIRE AGREEMENT       The Notice, this Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.       This Agreement may not be modified or amended,
except for a unilateral amendment by the Company that does not materially
adversely affect the rights of the Optionee under this Agreement. No party to
this

(NORDSTROM LOGO) [v54140v5414001.gif]
2 | Nonqualified Stock Option Grant Agreement Time-Vested Option

 



--------------------------------------------------------------------------------



 



Agreement may unilaterally waive any provision hereof, except in writing. Any
such modification, amendment or waiver signed by, or binding upon, the Optionee,
shall be valid and binding upon any and all persons or entities who may, at any
time, have or claim any rights under or pursuant to this Agreement.

15.   CHOICE OF LAW       This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington, as such laws are applied
to contracts entered into and performed in such State.   16.   SEVERABILITY    
  If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision were not contained herein.   17.   CODE
SECTION 409A       The Company reserves the right, to the extent the Company
deems reasonable or necessary in its sole discretion, to unilaterally amend or
modify this Agreement as may be necessary to ensure that all vesting or delivery
of Common Stock provided under this Agreement is made in a manner that complies
with Section 409A of the Code, together with regulatory guidance issued
thereunder.

(NORDSTROM LOGO) [v54140v5414001.gif]
3 | Nonqualified Stock Option Grant Agreement Time-Vested Option

 